NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


WAYNE DORAN, as trustee for the
Wayne Doran Revocable Trust,               )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-3640
                                           )
JOHN MCDONALD,                             )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 9, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Emmett L. Battles, Judge.

Ryan W. Owen and John F. Lyle, III, of
Adams and Reese LLP, Sarasota, for
Appellant.

Brian A. Leung of Holcomb & Leung, P.A.,
Tampa, for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, KELLY, and SALARIO, JJ., Concur.